UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 LORI E. TERRELL,
             Plaintiff,
        v.                                        Civil Action No. 20-0496 (CKK)

 MR. COOPER GROUP, INC., et al.,
             Defendants.


                                            ORDER
                                        (August 12, 2020)

       For the reasons provided in the accompanying Memorandum Opinion, the Court DENIES

Plaintiff’s Motion to Remand, ECF No. 9, and GRANTS Defendant’s Motion to Dismiss, ECF

No. 5. The Court dismisses the Amended Complaint WITHOUT PREJUDICE and grants

Plaintiff leave to amend her pleading, to the extent possible, in accordance with the accompanying

Memorandum Opinion. Plaintiff shall file any amended pleading with this Court on or before

SEPTEMBER 11, 2020. If Plaintiff does not file any amended pleading with the Court on or

before SEPTEMBER 11, 2020, the Court will dismiss this action with prejudice. In response to

Plaintiff’s amended pleading, if any, Defendant may re-file its current Motion to Dismiss, ECF

No. 5, or request leave of the Court to file a new motion addressing any novel issues that arise.

       SO ORDERED.


Dated: August 12, 2020
                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge